                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JULIANA VALENZUELA,                            :
As the Administratrix of the Estate of         :
Joseph Santos, deceased and as the Personal    :
Representative of his wrongful death beneficiaries,
                                               :
                      Plaintiff,               :
                                               :
                       v.                      :           Civil No. 5:20-cv-03638-JMG
                                               :
OFFICER JONATHAN R. ROSELLE,                   :
Individually and in his official capacity as a :
member of the South Whitehall Township Police :
Department, et al.,                            :
                       Defendants.             :
__________________________________________

                                            ORDER

       AND NOW, this 28th day of April, 2021, upon consideration of Defendants Officer

Jonathan R. Roselle and South Whitehall Township’s partial motion to dismiss and motion to

strike (ECF No. 6), Plaintiff Juliana Valenzuela’s response in opposition (ECF No. 9), and the

defendants’ reply (ECF No. 12), it is hereby ORDERED that the defendants’ motion (ECF No.

6) is DENIED. The defendants shall answer the complaint no later than May 12, 2021.

                                                      BY THE COURT:


                                                      /s/ John M. Gallagher
                                                      JOHN M. GALLAGHER
                                                      United States District Court Judge
